Merry v Edwards (2020 NY Slip Op 03317)





Merry v Edwards


2020 NY Slip Op 03317


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


418 CA 19-01790

[*1]BRYAN MERRY, AS ADMINISTRATOR OF THE ESTATE OF NANCY MERRY, DECEASED, PLAINTIFF-APPELLANT-RESPONDENT,
vFRANK J. EDWARDS, M.D., ET AL., DEFENDANTS, ALICIA S. CALAGIOVANNI, AS PUBLIC ADMINISTRATRIX OF THE ESTATE OF DONALD L. JACKSON, M.D., AND THE MEMORIAL HOSPITAL OF WILLIAM F. AND GERTRUDE F. JONES, INC., DEFENDANTS-RESPONDENTS-APPELLANTS. 


RICHARD P. VALENTINE, ESQ., P.C., BUFFALO (RICHARD P. VALENTINE OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
COLUCCI & GALLAHER, P.C., BUFFALO (MARYLOU K. ROSHIA OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Allegany County (Thomas P. Brown, A.J.), entered February 8, 2019. The order, inter alia, denied in part the motion of defendants Alicia S. Calagiovanni, as public administratrix of the estate of Donald L. Jackson, M.D., and the Memorial Hospital of William F. and Gertrude F. Jones, Inc., for summary judgment dismissing the complaint against them and denied the motion of plaintiff for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court